 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChampagne Color, Inc. and Local 631, InternationalAlliance of Theatrical Stage Employees and Mov-ing Picture Machine Operators of the UnitedStates and Canada, AFL-CIO. Case 12-CA-7308January 5, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn August 4, 1977, Administrative Law Judge Pla-tonia P. Kirkwood issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order, as modified herein.Contrary to the dissent, we find that the Adminis-trative Law Judge correctly concluded that Supervi-sor Malarkey's inaction in response to McKinney'sharassment of Gilmartin "could not but [have left]the employees with the impression that Respondentwelcomed and encouraged employee efforts to defeatthe Union ...."McKinney, a notorious antiunion employee, ad-mitted that his participation in the altercation wasloud, emotional, and dramatic. Malarkey acknowl-edged that he was only about 10 feet away and that,although he could not remember hearing anythingGilmartin said, he could recall McKinney telling Gil-martin that, "Somebody ought to kick your ass" and"You're too chicken to fight your own battles. Youhave to get the Union to do it for you." Clearly Ma-larkey was aware of the general content of the con-versation and its harassing tone.Nevertheless, Malarkey did nothing to stop thisconduct. In the context of the Respondent's explicitantiunion attitude and its enforcement of rules prohi-biting union solicitation and discussion, Malarkey'sfailure to respond to McKinney's harassment of Gil-martin would certainly leave the employees with theimpression that such conduct was welcomed and en-couraged.The subsequent mild and private censure was givento McKinney as he passed his supervisor in the hall.Such a reprimand could hardly mitigate the effect ofthis rather dramatic scene of an avowedly antiunionemployee approaching a prounion employee at hisI In the absence of exceptions. we adopt, pro forma. the AdministrativeLaw Judge's dismissal of the 8(aXI) charge based on the Respondents234 NLRB No. 8workplace and loudly berating him for his union atti-tudes, all in violation of the Respondent's own rulesand in clear view of a representative of managementstanding idly by.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent,Champagne Color, Inc., Orlando, Florida, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:I. Insert the following as paragraph l(d) and re-letter the subsequent paragraphs accordingly:"(d) Convey the impression that management willnot bargain in good faith with a union which is certi-fied as the collective-bargaining representative of anyof its employees."2. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER MURPHY, concurring in part:I agree with my colleagues that the Respondentviolated Section 8(a)(1) of the Act as found by theAdministrative Law Judge with the exception, how-ever, of the finding relating to what can be describedas the McKinney-Gilmartin incident. McKinney wasa strong antiunion person, while Gilmartin. asMcKinney knew, was a strong union protagonist. Ata time when Gilmartin was at work, McKinney cameup to him and proceeded to assail him verbally forhis prounion stance and activities. He accused Gil-martin of being "crazy" and "stupid," and stated he"should have his teeth shoved down his throat" andshould "be kicked in the behind."During this tirade, Supervisor Malarkey stoodabout 10 feet away and neither said nor did anythingabout the confrontation. The Administrative LawJudge concluded that Malarkey's inaction "could notbut leave employees with the impression that the Re-spondent welcomed and encouraged employee ef-forts to defeat the Union, even though intemperatelyconducted and even though pursued during workingtime." By creating such an impression, the Respon-dent, the Administrative Law Judge found, violatedSection 8(a)(1) of the Act. I do not believe the factssupport this result.It is true that Malarkey stood by and did nothingwhile McKinney berated and threatened Gilmartin.However, as soon as McKinney left, Malarkey askedchange in or enforcement of work rules relating to reading while workingand to restricting movement of the employees in the Respondent's facility.82 CHAMPAGNE COLOR, INC.Gilmartin "what all this was about." Whether or notMalarkey in fact knew what was involved, his inquirysuggesting that he did not clearly made highly unlike-ly any possible implication or impressions thatthrough his inaction he was intending to encourageantiunion activities. Furthermore, what followedshows that the Respondent not only did not wish toencourage such worktime activities but also actuallydisapproved of them. Thus, when in reply to Malar-key's query Gilmartin stated what the "argument"was all about and objected to McKinney's conduct,Malarkey's response was to promise to take care ofthe matter. A complaint was indeed passed on toMcKinney's supervisor who then reprimandedMcKinney for his conduct. In these circumstances, Ican see no substantial basis on which to concludethat through Malarkey's inaction the Respondent vi-olated Section 8(a)(1) of the Act by creating the im-pression it approved of McKinney's conduct when infact it disapproved of it. Consequently, I would dis-miss the complaint with respect to the McKinney-Gilmartin matter.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWE WILI NOT promulgate and enforce a no-so-licitation rule which prohibits employees from so-liciting their fellow workers on company premiseson behalf of the Union, or any other labor organi-zation, during nonworking time.WE WILL NOT promulgate any no-solicitationrule which is limited to employee solicitation onbehalf of any labor organization.WE WILL NOT create the impression that man-agement will knowingly tolerate and condone ver-bal harassment and verbal abuse of prounion em-ployees by fellow workers opposed to unions.WE WILL NOT convey the impression that man-agement will not bargain in good faith with aunion which is certified as the collective-bargain-ing representative of any of its employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of rights guaranteed by Section 7 of theAct.CHAMPAGNE COLOR, INC.DECISIONSTATEMENT OF THE CASEPLATONIA P. KIRKWOOD, Administrative Law Judge:This case was heard before me at Orlando, Florida, onNovember 11, 1976. The complaint, which issued on Sep-tember 17, 1976, is based on a charge filed on August 9,1976. It alleges that the Respondent committed numerousindependent violations of Section 8(aX1) of the NationalLabor Relations Act, as amended.'Upon the entire record in this case, and based also on myobservation of the witnesses and their demeanor and theposthearing brief filed by Respondent,2I make the follow-ing:FINDINGS OF FACT1. JURISDICTIONChampagne Color, Inc. (Respondent hereafter), is aFlorida corporation with its principal office and place ofbusiness located in Orlando, Florida. It is there engaged inprocessing and selling film, cameras, and other photo-graphic products to retail customers. During the past 12months, Respondent, in the course of its business opera-tions, sold and distributed products from which it derivedgross revenues in excess of $500,000. During the same peri-od of time, Respondent purchased and received at its Or-lando, Florida, facility, from out-of-state locations, sup-plies, goods, and materials valued in excess of $50,000.Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Ii. THE LABOR ORGANIZATION INVOLVEDLocal 631, International Alliance of Theatrical StageEmployees and Moving Picture Machine Operators of theUnited States and Canada, AFL-CIO (hereinafter Union),is a labor organization within the meaning of Section 2(5)of the Act.1n. THE ISSUESThe complaints alleges, and Respondent's answer deniesthat, following the Union's advent, Respondent, throughits supervisory or management agents, violated Section8(a)(l) by engaging in the following conduct:I. Telling employees, during the delivery of an antiun-ion speech that, in the event of a strike, Respondent couldand would exercise its legal right to replace economic strik-ers.2. Promulgating and/or enforcing more stringently thefollowing plant rules:(a) A rule prohibiting employees from leaving the area ofthe plant in which they worked to go to other plant areas.(b) A rule prohibiting employees from reading while theywere working, and from having any reading material, in-' Pursuant to the unopposed motion of General Counsel at the openingof the hearing. the allegations contained in par 5 of the complaint werewithdrawn.2 I have also taken into account the arguments orally made before me bycounsel for General Counsel and by counsel for Respondent at the close ofthe hearing. I note also that Respondent's posthearing brief was signed notonly by Attorney Greaves but also by Attorney J. Howard Daniel.3 As amended during the course of the hearing.83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcluding union literature, within 25 feet of the machine onwhich they worked.(c) A rule prohibiting any employee from soliciting otheremployees to join the Union, or from distributing unionauthorization cards, unless the employee was on breaktimeor was in a nonworking area of the plant.3. Allowing or encouraging an employee who was notin favor of the Union to threaten another employee withphysical violence because of the prounion sympathies ofthe threatened employee.4. Telling an employee that Respondent would not en-gage in collective bargaining with the Union.5. Interrogating an employee about his or other em-ployees' union membership, activities, and desires.6. Telling an employee that he would hate to lose hiscrew because of the union organizing campaign.111. THE ALLEGED UNFAIR LABOR PRACTICESA. The Beginning of Organizational ActivityIn January, 1976,4Brian Gilmartin, a chrome depart-ment machine operator and film processor assigned to thenight shift, contacted the Union to find out if it wouldaccept representation of employees of the type employedby Respondent.5He received an affirmative answer. Forabout 3 or 4 months thereafter, Gilmartin did no more thanto engage in general discussions about unionization withhis fellow employees.6In May 1976, however, Gilmartinarranged with the Union for the conduct of an organiza-tional meeting, and he and several fellow workers attended.Thereafter, Gilmartin and a number of other employeesbegan openly distributing union cards and soliciting em-ployee signatures.Respondent's officials learned of the employer's activitywhen, on June 24, the Union sent Respondent a letterrequesting recognition and stating that it had been desig-nated as a collective-bargaining representative by a majori-ty of employees classified as motion picture processors, in-line processors, chemical mixers, and lab technicians. Re-spondent received that letter on or about June 25.7B. Respondent's Reaction to the Union's Campaign;the Alleged Unlawful Actions of Supervisory OfficialsI. The speech by Respondent's president, HowardNoelOn June 28, Respondent's president, Howard Noel,spoke about the Union to various small groups of employ-ees who were assembled in the plant at his request. Noelread to each group the following prepared statement:4 All dates hereafter are for the year of 1976 unless otherwise mentioned.5 There is no evidence of any precedent organizational activity amongRespondent's employees.6 Gilmartin, an articulate advocate of union representation, made noeffort to conceal his prounion interests from his superiors. He frequentlyengaged in prounion talk and debate with his immediate supervisor, JohnMalarkey, in the course of his working hours, and/or with other fellowmembers in Malarkey's presence, both before and after the union campaignactually commenced.I On the same date (June 25) the Union filed a representation petition fora unit composed of the employees named in the letter (Case 12-RC-5134).A hearing was held on this petition on July 14. At that time the UnionGentlemen:I have asked you to meet with me tonight to discuss avery serious matter. A matter that is extremely impor-tant to all of us. Now, so there can be no misunder-standing as to my position on this matter, I'm going toread what I have to say.I received a letter last Friday from a labor union.Some of you may be aware of this fact already.For those of you who may not know about this letter,I want to read it to you and tell you where I stand onthe subject of labor unions. [He read the letter at thispoint.]Today, I received this in the mail [held up petition].This is a petition filed by the Union asking the LaborBoard to certify this union as your representative forpurposes of collective bargaining?It would appear from this petition that we may havean NLRB election here at the plant to determine if youdo in fact want this labor union to be your representa-tive-your agent, in dealing with the Company con-cerning your employment.sGeneral Counsel claims that Noel's speech communicat-ed an unlawful warning or threat in referring to the takingof strike action to support bargaining demands and in stat-ing that the Respondent would permanently replace eco-nomic strikers. I find no merit in General Counsel's posi-tion. The Board, I note, has found similar remarks to beprivileged employer communications of antiunion viewswhich do not fall within the scope of 8(a)(l)'s proscriptions.See, for example, Buddies Supermarkerts, Inc., 192 NLRB1004, fn. 1(1971).2. Supervisor Pfann's promulgation of a unionsolicitation and literature-distribution rule and hisimposition of certain restrictions on other employeeactivitiesCertain of the 8(aX)(1) allegations are predicated on oraldirectives admittedly issued by George Pfann, manager ofthe chrome department, within a week or two after Noel'sspeech for the ostensible purpose of regulating the conductof employees under Pfann's overall supervision while "onthe clock." Three directives in all are involved-one per-taining to union solicitation activity and the other two per-taining to certain personal activities employees had previ-ously been allowed to engage in during working hours. Idiscuss below the specific terms of each of these directives,the circumstances surrounding their issuance, and the con-tentions concerning their unlawful character or purpose,seriatim.amended its petition to expand the unit to all of the employees in thechrome department, about 22 in number. Respondent's total complementwas composed of about 60 employees.s Noel's testimony, which I credit in roro, indicates that during the courseof his meeting with the night-shift group of employees-one attended byGilmartin-Noel departed from the written text in two respects: (I) heasked Gilmartin to read the union letter which his prepared statement indi-cates he (Noel) meant to read himself; and (2) at the end of his speech hesaid that if employees had any questions on what he had just read to feelfree to make an appointment to come to his office, and he would be glad togive them the time. Gilmartin later availed himself of Noel's offer.84 CHAMPAGNE COLOR, INC.a. The terms of the directive pertaining to unionsolicitationThe terms of the rule about solicitation activity are vari-ously reported in the testimony of employees Gilmartinand Holmgren and Supervisors Pfann and Malarkey. Acomposite of their testimony establishes, and I find, thatduring early July Pfann promulgated an oral rule prohibit-ing employee distribution and solicitation of union authori-zation cards during working hours or in working areas.9General Counsel asserts, and I agree, that Respondent'spromulgation of the above rule violated Section 8(aXI) ofthe Act. The terms of the rule, as enunciated by Pfann,were, I find, unduly broad under Board law, first becausethey barred employee solicitation in working areas withoutregard to whether or not the solicitation activity occurredon employee nonwork time; '0 and next because they ex-pressed the restrictions in terms of "working hours" ratherthan in terms of "working time," and thereby conveyed theidea that no employee solicitation activity would be per-missible at any time during the period marking the begin-ning and end of the employee-participant's work shift."Finally, I note that the rule, on its face, applied only tounion-solicitation activity, and that, according to the un-disputed evidence, Respondent had been permitting orcondoning other employee solicitation or related nonworktype activity during working hours before the Union's ad-vent, and continued to condone solicitations during work-ing hours for purposes unrelated to the Union even afterthe above-described no-union-solicitation rule was promul-gated.'2For all the above reasons, I conclude that, by its promul-gation of the above-described restrictions on employee so-licitations on behalf of the Union on its premises, Respon-dent interfered with, restrained, and coerced its employeesin the exercise of their Section 7 rights, and thereby violat-ed Section 8(a)( I) of the Act.b. Other restrictive rulesThe other two of Pfann's directives either promulgatenew work rules or express a policy of stricter enforcementof existing work rules.'3One enjoined employees fromleaving their particular work area to go to other plant workareas for purposes unrelated to the performance of their9 Pfann communicated the terms of this rule to Malarkey and to certainemployees under Malarkey's supervision. Pfann promulgated the rule afterhe had been informed, by employee Mary Marring, that Holmgren hadhanded employee Sue Reynolds a union card at Reynolds' work station and,checking on that information, he walked by Reynolds' station and saw aunion card lying on her worktable.io See Stoddard-Quirk Manufacturng Co., 138 NLRB 615 (1962). In thatcase the Board established the parameters of an employer's privilege torestrict union-solicitation and union-literature distribution on its premisesand held, inter alia, that: (I) a no-solicitation rule which prohibits employeesolicitation in working areas while the employee participants in that activityare on nonwork time is presumptively invalid: (2) a no-distribution-of-litera-ture rule which enjoins the use of work areas and worktime for distributionactivity is presumptively valid; (3) the handing out of authorization cards byemployees is solicitation, rather than literature-distribution activity. I notethat there is no claim and no evidence that Respondent's overly broad rulewasjustified by special economic considerations." See Essex International, Inc., 211 NLRB 749, 750 (1974) a case hold-ing to be overly broad a rule expressing the restrictions on employee unionsolicitation activity in terms of "working hours," rather than "workingtime."work assignments. The other imposed a ban on the em-ployees' engagement in the reading of any literature whileon the job and/or the accumulation of any literature at ornear the employees' work stations.In claiming that both of these prohibitions on employeeon-the-job activities were imposed for antiunion reasons,General Counsel does not question the reasonableness ofthe express terms of those rules. Nor does he contend thatthe rules' prohibitions were limited to employees who wereknown union supporters or that they were disparately en-forced. He claims, rather, that, if the rules had existed at allbefore the advent of the Union's organizing drive, Respon-dent had been lax or indifferent about their enforcementand that its decision to tighten up was prompted by animusto its employees' introduction of the Union to the plant. Ireject General Counsel's claim about the purpose as unsup-ported by a preponderance of the credible record evidence.To be sure, General Counsel adduced undisputed testimo-ny by employees Gilmartin and Holmgren, which I creditand which establishes that, prior to the Union's appearanceon the scene, the three or four employees composing thefilm processing crew under Malarkey's supervision (includ-ing Gilmartin, Holmgren, and Robert Henry)'4had beenpermitted by Malarkey to: (a) go to the work area in whichthe print department was located to deposit, for develop-ment, their personal rolls of film negatives,'5and (b) tohave reading material near their machines or work loca-tions and to peruse or read the same at times when theywere waiting for film to go through machine-processingoperations.' But, in rebuttal, Respondent provided unre-futed and, in my judgment, equally credible testimonywhich, as below related, sets forth legitimate reasons forPfann's decision to adopt or to insist upon strict enforce-ment of the restrictive rules here under discussion.Called as Respondent's witness, Pfann testified that hedecided to impose the bans here under discussion afterMalarkey reported to him that: (a) certain customer filmhad been damaged on a machine to which Henry was as-signed; (b) that Henry had been reading when the damage(break in the film) occurred, and (c) that he (Malarkey) hadrecently twice seen Henry chatting with a female employeein another area of the plant and had had difficulty keepingHenry at his place of work. In further testimony, Pfannmaintained that he had always felt that the members of theplatform crew which Malarkey supervised had no business12 Cf. Hosiery Corporation ofAnerica 175 NLRB 180(1969).i3 Respondent had no written work rules but, according to the testimonyof Respondent's supervisors, it advised employees orally about its plantregulations on the employees' entry into employment. It is not clear fromthe record whether the rules here in issue were among those which Respon-dent communicated to the employees here; but, in the circumstances of thiscase, a finding on this point one way or the other would not affect thedisposition of the 8(aX I) allegations here under consideration.14 Henry was no longer in Respondent's employ at the time this case washeard.15 Gilmartin testified that he also picked up "gray tubs" from the print orcolor department. The record indicates that this was a work task normallyperformed by employees of the print department. but it does not showprecisely what this work task was or where it fitted in as part of the filmprocessing operations of Respondent."I The truth of the testimonial reports of the employee witnesses aboutthe practices here under discussion and Malarkey's permissive attitudeabout them before the events here in issue took place was affirmed by thetestimony of Malarkey when the latter was called by Respondent.85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreason for going to the print department and that he hadnever approved of employees reading on the job. He admit-ted that breakage in film similar to that now reported tohim by Malarkey was not an uncommon occurence. But,he maintained, when Henry's conduct was brought to hisattention, he concluded that the inefficiency in the plat-form area operations which Malarkey supervised was at-tributable, at least, in part, to Malarkey's lax attitude incondoning the employees' visitations to other work areasand their reading on the job, and that a stricter attitude wastherefore called for. Pfann also testified that this was notthe first occasion that he had found it necessary to bancertain personal on-the-job activities by employees underhis overall supervision. He reported that, some months be-fore the events here in issue took place, he found it neces-sary to withdraw permission which had apparently beengiven employees to play and listen to radios while theywere working because the employees' activity in this re-spect had interfered with the proper performance of as-signed work tasks.Respondent then called on Malarkey to testify. He af-firmed the substance of Pfann's report about when andwhat he had been told about Henry's inattention to hiswork and the work problems such inattention had caused.Malarkey's testimony also corroborated Pfann's represen-tations that he (Pfann) issued the injunctive directives uponreceiving Malarkey's reports.17I find no valid basis for rejecting as untrue the above-recited testimony of Respondent's supervisors. Both Pfannand Malarkey left me with an exceedingly favorable im-pression of their earnest desire to give an honest portrayalof events within their knowledge without regard to Respon-dent's interest in this proceeding's outcome. Their testimo-ny was plausible and not inconsistent with inherent proba-bilities; and I was convinced, on hearing them testify, thattheir mutually corroborative and unrefuted report aboutHenry's inattention to his work, and the problems it hadcaused, was a truthful one. Further, and having made thisjudgment, I also deem it logical for Pfann to have conclud-ed in the circumstances-as he here represented-that em-ployee performance of assigned work tasks in an efficientmanner was being hampered by Malarkey's attitude of per-missiveness in allowing employees, inter alia: (a) to leavetheir own work areas when they chose to do so for purposesof delivering their personal film negatives; and (b) to en-gage in reading on the job. Finally, I regard as not unrea-sonable the corrective measures he took accordingly.In sum, I find and conclude that, although GeneralCounsel made out a primafacie case about a nexus betweenIT I deem it appropriate to point out that, on the motion made by Gener-al Counsel at the outset of the hearing, a sequestration rule was in effectthroughout the hearing's course."I In resolving these allegations of the complaint, I note that employeeswere not denied the right to bring union materials to the Respondent'spremises, to distribute union literature in the breakroom and other nonworkareas, or to carry union cards on their person in visible places while at work.And, while their right to solicit employee signatures of authorization cardswas unduly restrained by the terms of the no-solicitation rule, as promulgat-ed, Respondent's violative conduct in this respect is adequately remedied bythe order I shall issue.i9 All of the witnesses reporting on this episode agreed that it took placein July. None was certain of the exact date.20 In narrating my view of the factual aspects of the incident, I havethe two restrictive rules here under consideration and theRespondent's antiunionism, Respondent refuted that caseby establishing a business need for the prohibitions hereunder discussion. I shall therefore recommend the dismis-sal of the part of the complaint which alleges that Respon-dent's conduct in restricting employee visitations to otherwork areas while on the job and in banning possession andperusal of reading material at work stations was violative ofSection 8(a)(1) of the Act.183. Malarkey's alleged condonation orencouragement of physical threats by an antiunionemployee against a prounion employeeThe complaint alleges in paragraph 8(a), that Respon-dent, through Malarkey, "allowed and encouraged an em-ployee who was not in favor of the Union to threaten an-other employee with physical violence because of theprounion sympathies of the employee."This allegation is founded on an episode involving a ver-bal exchange which occurred sometime in July 9 betweenCarl McKinney, a maintenance employee, and Gilmartin,near the latter's work station while Malarkey was standingabout 10 feet away. McKinney, a professed opponent ofunions, knew that Gilmartin was a strong union activist;and, on the evening in question, while walking throughGilmartin's area en route to a nearby lab where he hadbeen assigned to check on a machine by his supervisor(George Wisneski), he stopped to tell Gilmartin what hethought about unions in general and about Gilmartins'ssponsorship of the Union in particular. The substance ofthe statements made by McKinney on that occasion andhis manner of expressing them is variously described byGilmartin, testifying as General Counsel's witness, and byMcKinney and Malarkey, as Respondent's witnesses.From a composite of the portions of their testimony ofeach which I regard as credible20I find that what mostprobably took place was as follows:McKinney taunted Gilmartin about his sponsorship ofthe Union, called him a "communist" for undertaking itssupport, and, taking issue with Gilmartin's efforts to ex-plain why he thought a union was needed in the plant, hebegan to use more and more abusive and intemperate lan-guage. He called Gilmartin "stupid," "crazy," and an "as-shole." He further stated that Gilmartin "ought to have[his] teeth shoved down [his] throat," that he should "bekicked in the behind," and that he was "too chicken tofight his own battles," but had to "get the Union to do itfor him." His tone of voice was loud, abrasive, and emo-rejected portions of each of the testimonial reports of both McKinney andGilmartin which did not seem to me to carry the ring of truth. I do observe.however, that, overall, McKinney made a better effort to give a full andunbiased report of what took place than did Gilmartin and that Malarkey,who, as I have noted earlier, impressed me very favorably by his demeanorand his overall candor, furnished a report partially corroborating that ofMcKinney. I have therefore relied more heavily on McKinney's testimonialreport of the incident in my narration of the factual aspects of the incidentand its aftermath. Gilmartin, I further note, was inclined, as he candidlyadmitted at one point in the record, to color his accounts of pertinent eventswith exaggerated adjectives. He was also prone to characterizing the con-duct of others in a manner he thought was apt, and I had to caution him, onoccasion, to omit the characterizations.86 CHAMPAGNE COLOR, INC.tional; and he used dramatic arm and finger-pointing ges-tures.21Malarkey, who was about 10 feet away while all theabove was going on, gave no indication of any disapprovalof McKinney's conduct. But, when McKinney left, heasked Gilmartin "what all this was about." Gilmartin toldhim he felt McKinney was "gonna take a swing" at himand he wanted something done about it. Malarkey thereaf-ter told Pfann,22his superior, about the "argument"; Pfannreported to McKinney's supervisor, George Wisneski, thatMcKinney was "disrupting" his night-shift people; andWisneski reprimanded McKinney for his conduct.23Reviewing the above facts I find, consistent with theposition of General Counsel, that in the total circumstancesof this case-and especially in light of the Respondent'srestrictions on union solicitation and its avowed antiunion-ism-Malarkey's inaction and silence while McKinney washarassing Gilmartin at the latter's place of work, could notbut leave with the employees the impression that Respon-dent welcomed and encouraged employee efforts to defeatthe Union, even though intemperately conducted and eventhough pursued during working time. By contrast, it stoodready to discipline any prounion activity by employeeswhich took place during "working hours," or in a workarea of the plant. By creating that impression, Respondent,I conclude, further unlawfully discouraged its employees'exercise of their Section 7 rights and thereby violated Sec-tion 8(aXl ) of the Act.4. Malarkey's futility-of-bargaining statements toGilmartinParagraph 8(b) of the complaint attributes to Malarkeyan unlawful statement alleged to have been made on orabout August 2, that Respondent "would not engage incollective bargaining with the Union." In support of thisallegation, General Counsel presented testimony by Gil-martin that, during a discussion he had with Malarkeysometime in July,24Malarkey told him that the Company"wouldn't bargain with the Union," and that if it did so,"they wouldn't bargain effectively ... they will give you adime and take this away so you won't really gain by goingunion. You will just lose your dues."Malarkey, called by Respondent in rebuttal, affirmed apart of Gilmartin's testimony. He admitted telling Malar-key, in the course of a discussion about the give-and-takeof collective bargaining, and in response to statements byGilmartin to the effect that a Federal mediator could"force" the Company to agree to bargaining demands, that"the Company would not bargain effectively"; that, forexample, if during "a bargaining session, the Union asked21 Gilmartin, so McKinney reported, nonetheless remained "cool andcalm" throughout and acted as a "perfect gentleman." McKinney also re-torted that he himself was of an "excitable" temperament, that he "raisedhis voice" in talking to Gilmartin, and that, although he did not feel "angry"towards Gilmartin, his conduct on that occasion was "dramatic and emo-tional."I do not believe McKinney meant to harm Gilmartin physically, and Ifeel that Gilmartin's report that he nonetheless feared physical harm atMcKinney's hands was exaggerated.22 Malarkey also approached McKinney in the breakroom that eveningand told him that Gilmartin had lodged a complaint against him and hadsaid that if McKinney was going to "campaign against the Union dunngworking hours" he should be allowed to do so as well; McKinney toldMalarkey to tell Gilmartin" to go to H ." Malarkey then walked away.for 10 cents, the Company might grant it but it would takesome other benefit away."Based upon the above evidence and, accepting as trueMalarkey's report about his bargaining statement and itscontext, I find that the violation here alleged is supportedby the remarks Malarkey admits having made. Those re-marks, I conclude, conveyed the message that the employ-ees' self-organization effects were futile because the Com-pany would not "bargain effectively," and that even if itagreed to better one working condition it would take awaysome other benefit. Remarks of this type by a supervisoryagent of a respondent-employer have, I observe, long beenheld to be serious violations of Section 8(aX)(1) of the Act.See, for example, R & M Electric Supply Co., 200 NLRB603 (1972); Marathon Metallic Building Company, 224NLRB 121, 124 (1976). I shall accordingly sustain para-graph 8(b) of the complaint.5. Malarkey's alleged interrogation of Holmgrenand his further alleged threatening statementsParagraphs 8(c) and (d) of the complaint allege that, onor about August 2, Malarkey engaged in unlawful interro-gation of, and addressed threats of discharge to, an em-ployee.Evidence in support was adduced by General Counselthrough Holmgren, one of the three employees under Ma-larkey's supervision. Holmgren testified that in early Au-gust, while he was working together with Malarkey andemployee Robert Henry, the three discussed the Union.Asked to report on what Malarkey said at the time, Holm-gren responded:John informed me that the Company wouldn't bewilling to bargain with us in good faith, as far as usbeing a part of the union, and he was stating the man-agement's view.And, he also said to me that if we were to strike, thatwe would be permanently replaced. And, furthermore,he went on to say that he would hate to see us -to losehis platform crew over this union organization.Q. Okay. Do you recall whether at that time he saidanything else that you can think of, about the union orabout -yes -just let it go at that?A. Not right offhand.Q. Well, did he say anything to you about yourunion activities?MR. WESTHEIMER: Well, the witness said he didn'tremember anything further.JUDGE KIRKWOOD: Overruled.THE WITNESS: Would you please -23 No other incidents of the type above-described took place in the pres-ence of any supervisor. There is some evidence, however, that two otherother reports about McKinney's further verbal harrassment of employeesabout unionization soon after the above incident was given to supervisors-and that Wisneski therefore issued a further reprimand to McKinney. Hethen told McKinney he knew McKinney was "trying to help" but that heshould "lay off" and stop his argumentative conduct.24 Gilmartin testified that he had frequently held a number of "open"discussions with Supervisor Malarkey about the Union over a several monthpenod between January and May and that this discussion occurred some-time after the union petition had been filed. He placed the date of thediscussion as being sometime in July.87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMR. WESTHEIMER: Yes.Q. (By Mr. Westheimer) Did he say anything toyou about your union activities?A. Not other than that we would be permanentlyreplaced if we -you know -were to strike and -Q. Well, that was in general. I'm talking about you.Did he say anything to you or personally ask you any-thing about your union activities, or where you stood?A. He questioned my involvement.Q. Right. What did he say?A. He asked me what I thought of the union and ifI was -you know -how I was partaking in this, andso forth. And, I really didn't answer his questions; I letit go at that.Malarkey, on rebuttal, recalled the discussion about theUnion described by Holmgren but stated that he (Malar-key) and Henry were the main participants.25He admittedremarking to Henry that he "would hate to lose his plat-form crew"; but explained that he and Henry were discuss-ing what might happen if a strike took place; and that, inresponse to Henry's statement that the employees couldhave their jobs back on demand after striking the Companyfor failure to agree to bargaining demands, Malarkey said,"If a strike occurs you could be permanently replaced andI'd sure hate to lose my platform crew." Malarkey categori-cally denied having said anything to suggest that the Com-pany would not bargain with the Union in good faith; andhe also expressly denied having interrogated Holmgren inany way about his union involvement or his union activity.I credit Malarkey's version of his striker-replacement re-marks on the occasion in question and his denial of theinterrogation and refusal-to-bargain statements attributedto him by Holmgren.26As I am unable to find credible evidence to support thealleged unlawful interrogation, I shall recommend dismis-sal of paragraph 8(c) of the complaint. I shall also recom-mend dismissal of Section 8(d) of the complaint because, inmy opinion, Malarkey's remarks with respect to the Re-spondent's right to permanently replace economic strikersstands in no different a legal posture under Board law thanNoel's on the same subject. See Buddies' Supermarket, su-pra.THE REMEDYThe recommended Order will require Respondent tocease and desist from the unfair labor practices found and25 Holmgren, on cross-examination, had admitted this to be the case.26 The reliability of Holmgren's testimony is open to doubt. Thus, hisaccount, on direct, made it appear that he, rather than Henry, was the one towhom Malarkey was mainly addressing his remarks. He admitted to thecontrary on cross. Furthermore, his report about the interrogatory remarkdoes not appear in, and is not consistent with, the affidavit statement hegave the Board soon after the events in issue. And, finally, I observe, I deemit unlikely that Malarkey could have asked Holmgren about his union sym-pathies and note inasmuch as it is uncontested that Holmgren customarilycarried union cards in his shirt pocket and that Malarkey so knew. Malarkeyalso knew that Holmgren had handed union cards out to other employees.from engaging in any like or related conduct. The Orderwill also contain the conventional notice-posting provi-sions.Upon the foregoing findings of fact, conclusions of law,and the entire record and, pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER27The Respondent, Champagne Color, Inc., Orlando, Flor-ida, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Promulgating or enforcing any no-solicitation rulewhich prohibits employees from soliciting their fellowworkers on company premises on behalf of the Union orany other labor organization during nonworking time.(b) Promulgating any no-solicitation rule which is limitedto employee solicitation on behalf of any labor organiza-tion.(c) Creating the impression that management will know-ingly tolerate and condone verbal harassment and verbalabuse of prounion employees by fellow workers opposed tounions.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of protect-ed Section 7 rights.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its plant in Orlando, Florida, copies of theattached notice marked "Appendix."28Copies of said no-tice, on forms provided by the Regional Director for Re-gion 12, after being duly signed by an authorized represen-tative of the Respondent, shall be posted immediately uponreceipt thereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat such notices shall not be altered, defaced, or coveredby any other material.(b) Notify the Regional Director for Region 12, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply therewith.27 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.28 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."88